       Case 3:17-cv-00539-BAJ-RLB       Document 104    04/16/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 LYNDA MISTRIC CIVIL ACTION

 VERSUS

 AMERICAN NATIONAL PROPERTY AND NO. 17-00539-BAJ-RLB
 CASUALTY COMPANY

           THIS ORDER PERTAINS TO THE FOLLOWING CASES:

 Voncile Brown v. American National
 Property & Casualty Company, 3:17"cv"01127-BAJ-RLB
 Terry Kosero, et al., v. American National
 Property & Casualty Company, 3:17-cv-01129-BAJ-RLB
 Charlie Castleberry, et al., v. American National
 Property & Casualty Company, 3:17-cv-01138-BAJ-RLB
 Judith Henderson, et al., v. American National
 Property & Casualty Company, 3:17-cv-01140-BAJ-RLB
 Mary Wunstel, et al., v. American National
 Property & Casualty Company, 3:17-cv-01334"BAJ"RLB
 Glenn Turner, et al., v. American National
 Property & Casualty Company, 3:17-cv-01336"BAJ-RLB
Tammy Moss v. American National
 Property & Casualty Company, 3:17-cv-01440-BAJ"RLB
 Hidden Creek Condo Association,, et al., v. American
National Property & Casualty Company, 3:17-cv-01539-BAJ-RLB
Kyle Sheets, et al., v. American National
Property & Casualty Company, 3:17-cv-01656-BAJ"RLB


                              RULING AND ORDER

      These consolidated cases seek recovery from Defendant American National


Property and Casualty Company s (ANPAC) for insurance payments allegedly owed

resulting from losses caused by the Baton Rouge area Flood of August 2016 (the

"Flood ). Now, ANPAC seeks to exclude Plaintiffs retained expert. Tommy Tompkins.


(Doc. 93). Plaintiffs oppose ANPACs Motion (Doc. 96), and ANPAG has filed a Reply
        Case 3:17-cv-00539-BAJ-RLB          Document 104       04/16/21 Page 2 of 3




Memorandum. (Doc. 99).


       ANPAC's briefing is carbon-copied from the briefing submitted by Hartford

Insurance Company of the Midwest (Hartford ) in its bid to exclude Mr. Tompkins

from a related Flood case also pending before this Court, styled Michelle Botos v.

Hartford Insurance Company of the Midwest, No. 3:17-cv-00495-BAJ-SDJ.1 On


March 3, 2021, the Court denied Hartford's motion to exclude Mr. Tompkins,


determining, in sum, that Hartford's complaints went to Mr. Tompkins credibility


and the weight of his expert testimony and analysis, but were not proper bases for


excluding him from trial. See Michelle Botos v. Hartford Insurance Company of the

Midwest, No. 3:17-cv-00495-BAJ-SDJ (Doc. 128) (the "March 3 Order"). The Court's

March 3 Order drew substantially from Judge deGravelles January 28, 2021 Order

rejecting yet another insurer defendant s attempt to exclude Mr. Tompkins, in a


related Flood case styled Kenneth Smiley v. New Hampshire Insurance Company, No.


17-CV-01094-JWD-EWD.


       Here, again, the Court has carefully considered the law, the facts in the record,


and the arguments and submissions of the parties. ANPAC provides no basis for the

Court to depart from its reasoning and analysis in the Hartford case, or, for that


matter. Judge deGravelles' reasoning and analysis in the Smiley case. As such, the


Court incorporates by reference its March 3 Order denying Hartford's motion to


exclude Mr. Tompkins here. See M.ichelle Botos v. Hartford Insurance Company of the


Midwest, No. 3:17-cv-00495-BAJ-SDJ (Doc. 128). ANPAC's Motion will be denied for



1 The fact that ANPAC's briefing is identical to Hartford s is not surprising, perhaps, given
that ANPAC and Hartford are each represented by the same attorneys.

                                              2
       Case 3:17-cv-00539-BAJ-RLB        Document 104     04/16/21 Page 3 of 3




the same reasons explained in the March 3 Order.


      Accordingly,

      IT IS ORDERED that ANPAC's Motion To Exclude Plaintiffs' Retained

Expert, Tommy Tompkins, And Request For Hearing (Doc. 93) is DENIED.

      IT IS FURTHER ORDERED that the Clerk shall enter a copy of this Order

in each of the above-referenced cases to which it pertains.




                                                               {^
                                Baton Rouge, Louisiana, this / ^ day of April, 2021




                                        JUDGE BRIAI^A. JACKSON
                                        UNITED STATESDISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
